Citation Nr: 1025827	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder 
(PTSD) from December 16, 2004?


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
In April 2008, a 70 percent rating was granted for posttraumatic 
stress disorder. 

As explained below, the procedural posture of this case was 
complicated by various submissions, to include requests for 
reconsideration, or in the alternative a notice of disagreement; 
and requests for an earlier effective date for the increased 
evaluation for PTSD.  Following numerous adjudicative actions, 
the issue on appeal appears to stem from the initial grant of 
service connection for PTSD and the Board has stated the issue as 
such.  

The Board notes that in August 2009, the RO furnished a statement 
of the case on the issue of entitlement to an effective date 
earlier than October 14, 2005 for the grant of individual 
unemployability benefits.  The claims file does not contain a 
substantive appeal and as such, this issue is not for 
consideration at this time.  See 38 C.F.R. §§ 20.202, 20.302 
(2009).


FINDINGS OF FACT

1.  For the period from December 16, 2004 to September 1, 2005, 
the Veteran's PTSD was manifested by no more than occupational 
and social impairment with deficiencies in work, family 
relationships, judgment, thinking, and mood.  

2.  Resolving reasonable doubt in the Veteran's favor, since 
September 2, 2005, PTSD has been manifested by total occupational 
and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from December 16, 2004 to September 1, 2005, 
the criteria for an evaluation greater than 70 percent for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).  

2.  Since September 2, 2005, the criteria for a 100 percent 
schedular evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  Notwithstanding, by letter dated in 
February 2008, the RO advised the Veteran of the information 
needed to substantiate a claim for increase, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was also 
provided notice how disability ratings and effective dates are 
determined.  The claim was most recently readjudicated in the 
August 2009 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims file 
contains service treatment records, VA medical center records, 
Vet Center records, and Social Security Administration records.  
The Veteran was provided VA PTSD examinations in November 2006 
and March 2008.  On review, these examinations are adequate for 
rating purposes.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159.  

II. Analysis

In May 2007, the RO granted entitlement to service connection for 
PTSD and assigned a 50 percent evaluation effective December 16, 
2004.  In August 2007, the Veteran submitted a statement titled 
"Request for Reconsideration, in the Alternative, Notice of 
Disagreement".  In April 2008, the RO increased the evaluation 
for PTSD to 70 percent disabling, effective August 24, 2007.  In 
August 2008, the Veteran submitted a notice of disagreement, 
arguing that the effective date for the increase should be 
December 16, 2004.  In December 2008, he submitted another notice 
of disagreement regarding the effective date and also claimed 
that there was a clear and unmistakable error with the regard to 
the effective date in the April 2008 decision.  In May 2009, the 
RO issued a statement of the case addressing entitlement to an 
evaluation greater than 50 percent between December 16, 2004 and 
August 24, 2007.  The Veteran submitted a Form 9 in June 2009.  
In August 2009, the RO determined that a 70 percent evaluation 
for PTSD was warranted effective December 16, 2004.  A 
supplemental statement of the case was also issued addressing 
entitlement to an evaluation greater than 70 percent from 
December 16, 2004.  

The Veteran contends that the currently assigned evaluation does 
not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the global assessment of functioning scores 
assigned, the Board notes that the global assessment of 
functioning scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
Board is cognizant that a global assessment of functioning score 
is not determinative by itself.

The Board is mindful that when it is not possible to separate the 
effects of the service-connected condition from any nonservice-
connected condition, 38 C.F.R. § 3.102 requires that reasonable 
doubt be resolved in the claimant's favor and that such 
manifestations be attributed to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).

Social Security Administration records document a long history of 
psychiatric disability.  The Veteran is currently receiving 
Social Security benefits with an onset date of October 2005 based 
on a primary diagnosis of schizophrenia, paranoid and other 
functional disorders; and a secondary diagnosis of mood 
disorders.  

A June 2004 statement from the Vet Center indicates that the 
Veteran suffers from combat related PTSD and that the "Impact of 
events" scale he filled out indicated mostly severe symptoms of 
PTSD.

A VA medical statement dated in December 2004 indicates that the 
Veteran's Vietnam experience impacts his functioning.  He was 
hypervigilant, he overreacted to loud noises, and he could not 
tolerate crowded places.  His interpersonal relationships were 
affected and he had trouble controlling his anger.  He also had 
difficulty focusing his thoughts and at times has memory loss.  
Affect was restricted.  

VA medical records dated in 2005 show continued treatment and 
medication follow-up for psychiatric disability.  The Veteran was 
attending a PTSD group.  The Veteran reported significant stress 
at home and at work.  A mental health note dated September 2, 
2005 indicates that the Veteran had a significant escalation in 
his symptoms over the prior two months and that recently a 
combination of work stress and home stress had caused him to 
experience depression, insomnia, anxiety with some agoraphobic 
features, feelings of anger at supervisors and coworkers, and 
ideas of reference without any frank hallucinations.  There was 
no suicidality.  The Veteran and his wife agreed that the 
appellant needed to reduce his stress level to try to control his 
deteriorating mental condition.  The physician noted that he 
supported the family's decision to proceed with disability and 
retirement at this point.  The diagnosis was residual chronic 
undifferentiated schizophrenia in a state of relapse.  

On September 23, 2005, the Veteran's VA physician wrote a letter, 
which he stated was intended as a supplement to the September 2, 
2005 progress note.  The physician indicated that he neglected to 
indicate that the Veteran was suffering from PTSD and that his 
anxiety, sleep difficulties, and nightmares were attributable at 
least in part to probable PTSD and have contributed to his 
increasingly impaired ability to function at work and at home.  

A December 2005 statement from a physician at the Veteran's 
employee medical services unit indicates that the Veteran has a 
diagnosis of schizophrenia and PTSD and was mentally 
incapacitated from the further performance of the duties of his 
position and that such disability was likely to be permanent.  

VA medical statement dated in January 2006 indicates that the 
Veteran's original diagnosis was psychosis, but further 
examination revealed symptoms of PTSD including nightmares, 
flashbacks, intrusive memories, avoidance behavior, quick to 
anger and difficulty maintaining control of anger, and difficulty 
with authority and forgetfulness.  

A March 2006 statement from the Veteran's employer indicates that 
he was in receipt of disability pension and his lifetime benefit 
became effective October 14, 2005.  The Board observes that 
entitlement to individual unemployability benefits was granted 
effective this date.

The Veteran underwent a VA examination in November 2006.  He 
reported various symptoms including sleep disturbances, daytime 
intrusive thoughts, strained relationships, depression, anger, 
irritability, impaired impulse control, and hypervigilance.  On 
mental status examination, he was oriented times three.  At 
times, speech was circumstantial.  Affect was sad and anxious, 
and his mood was depressed.  There were no current hallucinations 
or delusions, but he did experience a strong level of distrust 
and general paranoia.  Thought form was generally coherent, 
although sometimes circumstantial.  Thought content was generally 
negative with ruminations.  At this point, he did not have 
suicidal thoughts or intent, though he was suicidal on a daily 
basis for many years.  He did not describe homicidal thought or 
intent, but he still had explosive and unexpected anger that was 
a danger to himself or others, even though he is remorseful 
afterwards.  Memory was impaired.  Impulse control was often 
poor.  Judgment and insight were fair.  He was able to maintain 
hygiene and daily functions of living except when his depression 
was worse and then he feels little motivation to shave and groom.  
Regarding employment, the examiner noted that although the 
Veteran maintained a job for 15 years, the exacerbation of his 
symptoms eventually led to his encouraged early retirement in 
October of 2005.  

The examiner stated that the Veteran met the criteria for PTSD, 
and had residual symptoms, chronic undifferentiated 
schizophrenia.  She noted that some of the symptoms that were 
previously described as diagnostic of schizophrenia, including 
his distrust and paranoia, may equally be viewed as features of 
his PTSD.  She opined that the Veteran's PTSD was accompanied by 
significant symptoms of depression that were partially controlled 
with medication.  The examiner stated that the Veteran's symptoms 
remained in the serious range.  Global assessment of functioning 
scores were assigned as follows: PTSD (40), and chronic 
undifferentiated schizophrenia (43).  Finally, the examiner found 
that the seriously impairing symptoms could be directly related 
to military experiences and were consistent with PTSD and not 
consistent with schizophrenia.  

VA medical statement dated in August 2007 indicates that the 
Veteran had been followed in the mental health clinic since 
December 2003.  It was noted that the Veteran found himself 
unable to control his anger and the episodes were more intense 
and more frequent.  He remained hypervigilant and continued to 
have nightmares of service experiences.  He was also experiencing 
an increase in startle reaction and loss of train of thought and 
memory.  

VA medical statement dated in February 2008 indicates that the 
Veteran was treated for PTSD and residual schizophrenia.  Despite 
not working for the last 2 years, he continued to have symptoms 
of stress, anxiety, and depression.  The physician opined that 
the Veteran was permanently and totally disabled and it was 
unrealistic to expect him to return to work at any time in the 
future.  

The Veteran most recently underwent a VA examination in March 
2008.  The Veteran reported various symptoms including 
nightmares, strained relationships, anger problems, and poor 
memory.  He tended to be withdrawn and isolated.  He was 
depressed and he discussed current intermittent suicidal 
ideation.  The Veteran reported that he had not worked for two or 
three years, and that while working he was constantly suspicious 
of coworkers and got into angry confrontations.  On mental status 
examination, the Veteran spoke carefully and cautiously.  Mood 
was depressed and anxious, and affect was constricted.  Thought 
processes were logical and goal directed and thought content 
revealed no obvious pathology at that time.  The Veteran denied 
auditory or visual hallucinations.  He could not remember the 
name of the current mayor or vice-president.  He was otherwise 
oriented to time and place and was not overtly psychotic.  He had 
some paranoid ideation and obsessiveness in his thinking about 
family.  The examiner noted that the Veteran was unemployable due 
to constant recurrence of traumatic memories and obsessiveness 
and dwelling on these memories.  Based on a review of the claims 
file, the examiner reported a primary diagnosis of chronic severe 
posttraumatic stress disorder.  There were still a few residual 
elements of schizophrenia.  Global assessment of functioning 
score was PTSD (48) and schizophrenia (52).  

On review, the Board finds that a 100 percent schedular 
evaluation is warranted for PTSD effective September 2, 2005.  
Thus, the Board is assigning a staged rating.  Fenderson.

	i. For the period from December 16, 2004 to September 1, 
2005

Evidence of record during this time period shows the Veteran 
reported serious symptoms and was having difficulty functioning 
at work and at home.  Considering the Veteran's subjective 
reports as well as the medical evidence of record, his overall 
disability picture appears consistent with the criteria for a 70 
percent evaluation.  That is, there was evidence of occupational 
and social impairment with deficiencies in work, family 
relations, judgment, thinking, and mood.  The disability picture, 
however, did not meet or more nearly approximate the criteria for 
a schedular 100 percent evaluation.  

In making this determination, the Board notes that although the 
Veteran found work stressful and continued to have significant 
difficulties at home, he was able to maintain employment, perform 
the activities of daily living, and participate in group therapy.  
The evidence simply does not support a finding of total 
disability during this time period.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

The rating criteria for service-connected PTSD reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate, 
and no referral for extraschedular evaluation is required.  Id.

	ii. For the period beginning September 2, 2005

Evidence of record clearly indicates that the Veteran is 
unemployable as a result of his psychiatric disability since 
September 2, 2005.  The Board acknowledges that the Veteran is 
not service-connected for residual schizophrenia; however, 
probative evidence suggests that his seriously impairing symptoms 
are related to PTSD.  Additionally, the Veteran continues with 
significantly impaired impulse control, intermittent suicidal 
ideation, and relationship issues.  Resolving any reasonable 
doubt in the Veteran's favor, his PTSD is productive of total 
occupational and social impairment and a 100 percent schedular 
evaluation is warranted.  This is the maximum schedular 
evaluation available.  The assigned effective date is September 
2, 2005, which is the date the VA physician supported the 
Veteran's decision to proceed with disability and retirement.  


ORDER

For the period from December 16, 2004 to September 1, 2005, an 
evaluation greater than 70 percent for PTSD is denied.  

For the period beginning September 2, 2005, a 100 percent 
schedular evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


